

116 HR 5766 IH: Veteran Employment Through Technology Education Courses Expansion Act
U.S. House of Representatives
2020-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5766IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2020Mr. McCarthy (for himself and Mr. Khanna) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend the Harry W. Colmery Veterans Educational Assistance Act of 2017 to expand eligibility for
			 high technology programs of education and the class of providers who may
			 enter into contracts with the Secretary of Veterans Affairs to provide
			 such programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Veteran Employment Through Technology Education Courses Expansion Act or the VET TEC Expansion Act. 2.Expansion of eligible class of providers of high technology programs of education for veteransSection 116 of the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48; 38 U.S.C. 3001 (note)) is amended—
 (1)in subsection (b), by adding at the end The Secretary shall treat an individual as an eligible veteran if the Secretary determines that the individual shall become an eligible veteran fewer than 180 days after the date of such determination.;
 (2)in subsection (c)(3)— (A)by striking subparagraph (A); and
 (B)by redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively; (3)in subsection (d), in the matter preceding paragraph (1), by inserting (not including an individual described in the second sentence of subsection (b)) after each eligible veteran;
 (4)in subsection (e), in the matter preceding paragraph (1), by inserting , including a part-time program shorter than six months in duration, after means a program of education; and (5)by adding at the end the following new subsection (i):
				
 (i)Prohibition on certain accounting of assistanceThe Secretary may not consider enrollment in a high technology program of education under this section to be assistance under a provision of law referred to in section 3695 of title 38, United States Code..
			